             Case 7:21-cr-00223-VB Document 9 Filed 04/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,                                       CONSENT TO PROCEED BY VIDEO
                                                                 TELE CONFERENCE
                        -against-




LESTERWATKINS
                                      Defendant(s).
                                                 -X



Defendant LESTER WATK1NS hereby voluntarily consents to participate in the following
proceeding via _X_ videoconferencing or _X_teleconferencing:


       Initial Appearance Before a Judicial Officer


_X_ Arraignment (Note: If on Felony Information/ Defendant Must Sign Separate Waiver of
       Indictment Form)


       Bail/Detention Hearing


       Conference Before a Judicial Officer




I pstpr Watkins hy Su^O^t^ 0/^^^.                          Su<S^Ut^L 0^-6
Defendant's Signature                                 Defendant's Counsel's Sigi^ture
(Judge may obtain verbal consent on
Record and Sign for Defendant)


LesterWatkins                         Susanne Body
Print Defendant's Name                Print Counsel's Name

                                                                          "-~1




This proceeding was conducted by reliable vide(^ftelephone^hferen^^t,ejchnotogy7


April 21, 2021                                                   '^
Date                                                  U.S. p'^fictJudge/U.S. Magistrate Judge
